Citation Nr: 0639687	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-36 325	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans' Insurance (RH) 
under Title 38 U.S.C.A. § 1922(a) (West 2002 & Supp. 2005).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision of the 
Philadelphia, Pennsylvania Regional Office and Insurance 
Center (ROIC) of the Department of Veterans Affairs (VA).  
The veteran perfected an appeal of the decision.  The 
Buffalo, New York Regional Office (RO) otherwise has 
jurisdiction of the claims folder.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1966 to June 1968.  

2.  On October 16, 2006, the Board was notified by the 
Buffalo RO that the appellant died in July 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
In October 2006, the appellant's accredited representative 
filed a motion to withdraw the claim due to the death of 
appellant.  This appeal on the merits has become moot by 
virtue of the death of the appellant and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


